IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bitter Sweet Properties, LP;                  :
BSP Inc; Somerset Enterprises Inc.            :
d/b/a Future Building of America;             :
and Ricky A. Kennett,                         :
                    Appellants                :
                                              :
            v.                                :     No. 1640 C.D. 2016
                                              :
The City of Farrell; Shenango                 :
Valley Economic Development                   :
Partnership Committee for and on              :
Behalf of the City of Farrell and also        :
surrounding communities in the                :
Shenango Valley Participating                 :
in the Shenango Valley Economic               :
Development Partnership;                      :
and Stephen J. Mirizio, Esquire               :


                                     ORDER

             NOW, December 28, 2017, having considered appellee Stephen J.

Mirizio, Esq.’s application for reargument, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge